UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 1, 2011 SIGNET JEWELERS LIMITED (Exact name of registrant as specified in its charter) Commission File Number:1-32349 Bermuda Not Applicable (State or other jurisdiction of (IRS Employer incorporation) Identification No.) Clarendon House 2 Church Street Hamilton HM11 Bermuda (Address of principal executive offices, including zip code) (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01 Changes in Registrant's Certifying Accountant. (a) and (b).As previously reported in Item 4.01 of the Current Report on Form 8-K filed by Signet Jewelers Limited (the “Company” or “Signet”) on March 31, 2011 (the “Original 8-K”), on March 28, 2011, the Company’s Audit Committee, in consultation with KPMG Audit Plc, a UK public limited company (“KPMG UK”), determined to accept the resignation of KPMG UK as its independent registered public accounting firm, effective May 1, 2011, and to engage KPMG LLP, a Delaware limited liability partnership (“KPMG US”) as its independent registered public accounting firm, effective May 1, 2011. As a result, on May 1, 2011, the engagement of KPMG UK was terminated and KPMG US was engaged as the Company’s independent registered public accounting firm for the fiscal year ending January 28, 2012.KPMG UK will continue to provide audit services to Signet Group Limited and the Company’s other UK subsidiaries.As previously disclosed, the engagement of KPMG US as the Company’s registered public accounting firm for the fiscal year ending January 28, 2012 is subject to the approval of the Company’s shareholders at the Annual General Meeting of Shareholders to be held on June 16, 2011 (the “Annual Meeting”), as required by Bermuda law.The additional information set forth in Item 4.01 of the Original 8-K is incorporated herein by reference. During the fiscal years ended January 30, 2010 and January 29, 2011 and the subsequent interim period through May 1, 2011, (1) there were no disagreements within the meaning set forth in Item 304(a)(1)(iv) of Regulation S-K between the Company and KPMG UK on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of KPMG UK, would have caused KPMG UK to make reference to the subject matter of the disagreements in connection with its reports on the consolidated financial statements of the Company, and (2) there were no “reportable events” involving the Company within the meaning set forth in Item 304(a)(1)(v) of Regulation S-K. The Company has provided KPMG UK with a copy of the foregoing disclosure and has requested that KPMG UK furnish the Company with a letter addressed to the Securities and Exchange Commission (the “SEC”) stating whether KPMG UK agrees with such disclosure and, if not, stating the respects in which it does not agree. A copy of KPMG UK’s letter, dated May 4, 2011, in which KPMG UK stated that it agrees with such disclosure, is filed herewith as Exhibit 16.1. Other than consultations during the normal course of the client auditor relationship described in the Original 8-K, the Company has not, nor has anyone on its behalf, consulted KPMG US during the fiscal years ended January 30, 2010 and January 29, 2011 and the subsequent interim period through May 1, 2011 regarding either (1) the application of accounting principles to a specific transaction, either completed or proposed; or the type of audit opinion that might be rendered on the Company’s financial statements, or (2) any matter that was either the subject of a disagreement within the meaning set forth in Item 304(a)(1)(iv) of Regulation S-K or a “reportable event” involving the Company within the meaning set forth in Item 304(a)(1)(v) of Regulation S-K; neither has KPMG US provided the Company a written report or oral advice that KPMG US concluded was an important factor considered by the Company in reaching a decision as to any accounting, auditing or financial reporting issue. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit 16.1 Letter of KPMG Audit Plc dated May 4, 2011, addressed to the Securities and Exchange Commission. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SIGNET JEWELERS LIMITED Date:May 4, 2011 By: /s/ Mark A. Jenkins Name: Mark A. Jenkins Title: Group Company Secretary 3 ExhibitIndex Exhibit No. Description Letter of KPMG Audit Plc dated May 4, 2011, addressed to the Securities and Exchange Commission. 4
